DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “almost” in claim  2 is a relative term which renders the claim indefinite. The term “almost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “almost” renders the claim limitation “an almost isotropic radiation pattern” indefinite because it is unclear how close to isotropic the radiation pattern must be to meet this limitation. 
For purposes of examination, “an almost isotropic radiation pattern” is interpreted by the Examiner to read “an isotropic radiation pattern”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu (CN 206650166 U), hereinafter referred to as “Qiu”.
Regarding claim 1, Qiu discloses an antenna structure (fig. 1, element 1; para. [0057]), comprising: a loop radiation element (fig. 1, elements 140 and 1204; para. [0058]-[0059] of attached translation), having a first feeding point (fig. 1, element 102; para. [0057]); a balance radiation element (fig. 1, elements 10, 1200, and 1202; para. [0057]-[0058]), having a second feeding point (fig. 1, element 100; para. [0057]), and coupled to at least a first connection point (fig. 1 as annotated below, CP1) on the loop radiation element (fig. 1, elements 140 and 1204), wherein the balance radiation element (fig. 1, elements 10, 1200, and 1202) is substantially surrounded by (fig. 1) the loop radiation element (fig. 1, elements 140 and 1204); a first additional radiation element (fig. 1, element 122; para. [0058]), coupled to a second connection point (fig. 1 as annotated below, CP2) on the loop radiation element (fig. 1, elements 140 and 1204); and a second additional radiation element (fig. 1, element 16; para. [0060]), coupled to a third connection point (fig. 1 as annotated below, CP3) on the loop radiation element (fig. 1, elements 140 and 1204); wherein the loop radiation element (fig. 1, elements 140 and 1204) is disposed between (fig. 1) the first additional radiation element (fig. 1, element 122) and the second additional radiation element (fig. 1, element 16).  

    PNG
    media_image1.png
    550
    800
    media_image1.png
    Greyscale


Regarding claim 2, as best understood, Qiu discloses the antenna structure (fig. 1, element 1) generates an almost isotropic radiation pattern (since antenna structure 1 is construed herein as being the same as the claimed antenna structure, the antenna structure 1 inherently would have the same radiation pattern).  
Regarding claim 3, Qiu discloses a dielectric substrate (fig. 1 as annotated above, substrate; para. [0065]), wherein the loop radiation element (fig. 1, elements 140 and 1204), the balance radiation element (fig. 1, elements 10, 1200, and 1202), the first additional radiation element (fig. 1, element 122), and the second additional radiation element (fig. 1, element 16) are disposed on (fig. 1; para. [0065]) the dielectric substrate (fig. 1 as annotated above, substrate) .  
Regarding claim 4, Qiu discloses the antenna structure (fig. 1, element 1) covers an operation frequency band from 2400MHz to 2500MHz (para. [0064]).  
Regarding claim 5, Qiu discloses the loop radiation element (fig. 1, elements 140 and 1204) substantially has a hollow rectangular shape (fig. 1).  
Regarding claim 6, Qiu discloses the loop radiation element (fig. 1, elements 140 and 1204) has a first end (fig. 1, element 1408; para. [0059]) and a second end (fig. 1, element 1204; para. [0058]), and the first feeding point (fig. 1, element 102) is positioned at (fig. 1) the first end (fig. 1, element 1408) of 3the loop radiation element (fig. 1, elements 140 and 1204).  
Regarding claim 8, Qiu discloses an aspect ratio of a hollow 2portion of the loop radiation element (fig. 1, elements 140 and 1204) is from 0.66 to 1.66 (para. [0061]).  
Regarding claim 10, Qiu discloses the balance radiation 2element (fig. 1, elements 10, 1200, and 1202) substantially has a U-shape (fig. 1).  
Regarding claim 11, Qiu discloses the balance radiation 2element (fig. 1, elements 10, 1200, and 1202) comprises a first branch portion (fig. 1, element 1202), a second branch portion (fig. 1, element 10), and a connection 3portion (fig. 1, element 1200), and a slot (fig. 1 as annotated above, slot) is formed between the first branch portion (fig. 1, element 1202) and the second branch portion (fig. 1, element 10).  
Regarding claim 12, Qiu discloses the first branch portion (fig. 1, element 1202) 2of the balance radiation element (fig. 1, elements 10, 1200, and 1202) is further coupled to the second end (fig. 1, element 1204) of the loop radiation 3element (fig. 1, elements 140 and 1204), and the second feeding point (fig. 1, element 100) is positioned at (fig. 1) the second branch portion (fig. 1, element 10) of the 4balance radiation element (fig. 1, elements 10, 1200, and 1202).  
Regarding claim 14, Qiu discloses the first additional radiation element (fig. 1, element 122) substantially has an L-shape (fig. 1, elements 1222 and 1220 form an L-shape).  
Regarding claim 15, Qiu discloses a length of the first additional radiation element (fig. 1, element 122) is from 0.11 to 0.31 wavelength of the operation frequency 3band (para. [0063]).  
Regarding claim 16, Qiu discloses the first additional 2radiation element (fig. 1, element 122) further comprises a first terminal bending portion (fig. 1, element 1224; para. [0058]).  
Regarding claim 17, Qiu discloses the second additional 2radiation element (fig. 1, element 16) substantially has an inverted L-shape (fig. 1, elements 160 and 1620 form an inverted L-shape).  
Regarding claim 18, Qiu discloses a length of the second 2additional radiation element (fig. 1, element 16) is from 0.11 to 0.31 wavelength of the operation frequency 3band (para. [0063]).  
Regarding claim 19, Qiu discloses the second additional 2radiation element (fig. 1, element 16) further comprises a second terminal bending portion (fig. 1, element 1622; para. [0060]).  
Regarding claim 20, Qiu discloses the first additional radiation element (fig. 1, element 122) and the second additional radiation element (fig. 1, element 16) substantially extend in a same direction (fig. 1, elements 1222 and 1620, 1220 and 160, 1224 and 1622 each extend in a same direction) or toward each other (fig. 1, elements 1222 and 1620 extend toward each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Chung et al. (US 20100156736 A1), hereinafter referred to as “Chung” .
Regarding claim 7, Qiu does not teach a length of the loop radiation 2element is from 0.45 to 0.85 wavelength of the operation frequency band.  
Chung teaches a length of the loop radiation 2element (fig. 3, elements 202 and 204; para. [0027]) is from 0.45 to 0.85 wavelength of the operation frequency band (para. [0027] – elements 202 and 204 are each quarter wavelength structures. Therefore, the loop radiation element length is 0.50 wavelength of the operation frequency band).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Qiu such that a length of the loop radiation 2element is from 0.45 to 0.85 wavelength of the operation frequency band, as described in Chung. Doing so allows for the desired radiation and resonance characteristics.
 Regarding claim 13, Qiu does not teach a length of the balance radiation element is from 0.05 to 0.45 wavelength of the operation frequency band.  
Chung teaches a length of the balance radiation element (fig. 3, element 208; para. [0029]) is from 0.05 to 0.45 wavelength of the operation frequency band (fig. 4; para. [0029]-[0030] – the length of element 208 is la1 + 2* la2. When la1 = 21 mm and la2 = 5 mm, as shown in fig. 4 and described in para. [0030], the length of element 208 is 31 mm. The operating frequency is 915 MHz, as stated in para. [0029], which corresponds to a wavelength of approximately 328 mm. 31 mm divided by 328 mm approximately equals 0.09, which falls within the claimed range of 0.05 to 0.45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Qiu such that a length of the balance radiation element is from 0.05 to 0.45 wavelength of the operation frequency band, as described in Chung. Doing so allows for the desired impedance matching (Chung, para. [0029]-[0031]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Bai et al. (CN 109687121 A), hereinafter referred to as “Bai” .
Regarding claim 9, Qiu does not teach the loop radiation element further comprises a first coupling portion and a second coupling portion, and a coupling gap is formed between the first coupling portion and the second coupling portion.  
Bai teaches the loop radiation element further comprises a first coupling portion (fig. 3, element T1; para. [0038] of attached translation) and a second coupling portion (fig. 3, element T2; para. [0038]), and a coupling gap (fig. 3, gap between elements T1 and T2) is formed between the first coupling portion (fig. 3, element T1) and the second coupling portion (fig. 3, element T2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Qiu such that the loop radiation element further comprises a first coupling portion and a second coupling portion, and a coupling gap is formed between the first coupling portion and the second coupling portion, as described in Bai. Doing so allows for generating resonance (Bai, para. [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Nam et al. (KR 20220050589 A), Sung et al. (KR 100724491 B1), and Tayama et al. (US 9490541 B2) are cited to teach a loop radiation element, a balance radiation element, and first and second additional radiation elements, relevant to claim 1 of the claimed invention. Jiao et al. (CN 108987919 A) is cited to teach a first coupling portion, a second coupling portion, and a coupling gap, relevant to claim 9 of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
07/27/2022